    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 1 of 12 PageID #:208




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

  KEVIN LOGAN                     ]                        Case No. 20CV1323
  PLAINTIFF                       ]
                                  ]
  V.                              ]
                                  ]
  CITY OF EVANSTON, and           ]
                                  ]
  EVANSTON POLICE CHIEF           ]
  DEMITROUS COOK, IN HIS PERSONAL ]
  AND OFFICIAL CAPACITY.          ]
                                  ]
  DEFENDANTS                      ]
                                  ]

           PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFF’S AMENDED COMPLAINT

   Pursuant to the Court’s orders entered on 6/21/2020 and 6/23/2020 the Plaintiff presents this

response to Defendants’ motion to dismiss the amended complaint.

                A. PLAINTIFF STATED A PROPER OFFICIAL CAPACITY CLAIM

   Defendants first assert that dismissal of the official capacity claim is proper for the following

reason:

          “Plaintiff fails to identify any City policy that served to establish liability pursuant to
          Section 1983. It is not enough for Plaintiff to merely allege that a City policy was broken,
          Plaintiff must allege the City or EPD had a policy that served to violate his constitutional
          rights.

This is assertion is incorrect. A plaintiff may prove the municipal policy or custom element for

municipal liability under § 1983 through a decision by a final decisionmaker. Bridges v. Dart,

950 F.3d 476 (7th Cir. 2020). In paragraphs 8, 9, 10, 11, 12, 13, 14, 15, 41, 42, 43, and 62 of the

Plaintiff’s amended complaint Plaintiff presented allegations that the constitutional injury was

caused by a person with “final decision policymaking authority”. See Calhoun v. Ramsey, 408

F.3d 375, 379 (7th Cir. 2005) See Docket entry 23. As a result, Plaintiff properly alleged the


                                                                                                      1
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 2 of 12 PageID #:209




municipal policy or custom element for municipal liability under § 1983 through decision by a

final decisionmaker.

       Defendants then assert:

       “Finally, Plaintiff fails to plead a pattern or practice of activity sufficient to state a cause
       of action under Section 1983”

This assertion is also incorrect. Municipal liability may attach to a single decision of a municipal

official if that municipal official is responsible under state law for making policy in that area of

the city's business. City of St. Louis v. Praprotnik, 485 U.S. 112, 123, 108 S. Ct. 915, 924, 99 L.

Ed. 2d 107 (1988). See also Angara v. City of Chicago, 947 F. Supp. 1252, 1256 (N.D. Ill.

1996). See Busa v. Barnes, 646 F. Supp. 615 (N.D. Ill. 1986)( Former state employees

adequately pleaded existence of municipal custom, policy or practice so as to state § 1983 claim

against agency commissioner in his official capacity for retaliatory discharge, where they alleged

that they were discharged from positions with department by commissioner for political reasons,

and that commissioner was delegated authority to make final decisions regarding employment of

department employees.) See also Fairley v. Andrews, 430 F. Supp. 2d 786 (N.D. Ill. 2006), aff'd

sub nom. Fairley v. Fermaint, 482 F.3d 897 (7th Cir. 2007).

       In paragraphs 8, 9, 10, 11, 12, 13, 15 169, 170, and 171 of the amended complaint

Plaintiff alleged that Defendant Cook was a municipal officer and was responsible under state

law for making policy in that area of the city's business. These allegations coupled with the City

Ordinance are sufficient to state a cause of action against Defendant City of Evanston.

Defendants are sufficiently on notice as to what plaintiff's cause of action is and the relevant

conduct which allegedly gives rise to the action. See Angara v. City of Chicago, 947 F. Supp.

1252, 1257 (N.D. Ill. 1996).




                                                                                                          2
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 3 of 12 PageID #:210




        Defendants then assert:

        “In this case, Plaintiff does not allege EPD had a written policy or a widespread practice
        of disclosing photographs of persons of interest with identifying information. Therefore,
        to establish a custom or practice for purposes of Section 1983, Plaintiff must plead that
        such actions occurred more than once. Plaintiff cannot and does not allege this to be the
        case. Instead, Plaintiff alleges mere legal conclusions such as, Defendant Cook “was the
        final policymaker for the City of Evanston’s police department as chief of police.”

This assertion is also incorrect. As explained earlier, Municipal liability may attach to a single

decision of a municipal official if that municipal official is responsible under state law for

making policy in that area of the city's business. City of St. Louis v. Praprotnik, 485 U.S. 112,

123, 108 S. Ct. 915, 924, 99 L. Ed. 2d 107 (1988). See also Angara v. City of Chicago, 947 F.

Supp. 1252, 1256 (N.D. Ill. 1996). See Busa v. Barnes, 646 F. Supp. 615 (N.D. Ill. 1986) See

also Fairley v. Andrews, 430 F. Supp. 2d 786 (N.D. Ill. 2006), aff'd sub nom. Fairley v.

Fermaint, 482 F.3d 897 (7th Cir. 2007). Moreover, in paragraphs 8, 9, 10, 11, 12, 13, 15, 169,

170, and 171 of the amended Complaint Plaintiff presented sufficient facts and allegations that

Defendant Cook was a municipal officer and was responsible under state law for making policy

in that area of the city's business. Additionally, Paragraphs 85, 26, 41, 80, 148, 156, 21, and 26 of

the amended complaint show that the Defendant City allowed for the statement to be posted on

the property it owned, knew it was posted for some time, allowed for other persons to see it, and

otherwise failed to remove the property from the wall or cover it up and had a deliberate

indifference to the rights of Plaintiff and others.

    B. PLAINTIFF STATES A CLAIM FOR VIOLATION OF THE FOURTEENTH
       AMENDMENT

        Defendants next assert that dismissal is proper because:

        “Plaintiff’s alleged right to privacy regarding the disclosure of private facts is not secured
        by the federal constitution. Katz v. U.S., 389 U.S. 347, 350 (1957).”



                                                                                                     3
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 4 of 12 PageID #:211




This assertion is incorrect and intellectually dishonest. While there is no “right of privacy” found

in any specific guarantee of the Constitution, the Court has recognized that “zones of privacy”

may be created by more specific constitutional guarantees and thereby impose limits upon

government power. Paul v. Davis, 424 U.S. 693, 712–13, 96 S. Ct. 1155, 1166, 47 L. Ed. 2d 405

(1976). One element of privacy has been characterized as ‘the individual interest in avoiding

disclosure of personal matters. Nixon v. Adm'r of Gen. Services, 433 U.S. 425, 457, 97 S. Ct.

2777, 2797, 53 L. Ed. 2d 867 (1977). A review of the complaint shows the Plaintiffs have

adequately alleged a violation of the confidentiality or non-disclosure branch of the right to

privacy, as recognized by the Supreme Court in Whalen v. Roe. Shirshekan v. Hurst, 669 F.

Supp. 238, 242 (C.D. Ill. 1987). Moreover, dismissal at this stage of the proceedings is improper

because Constitutional due process right to privacy cases necessarily require fact-intensive and

context-specific analyses. Shirshekan v. Hurst, 669 F. Supp. 238, 242 (C.D. Ill. 1987) Doe by &

through Doe v. Boyertown Area Sch. Dist., 897 F.3d 518 (3d Cir. 2018), cert. denied sub nom.

Doe v. Boyertown Area Sch. Dist., 139 S. Ct. 2636, 204 L. Ed. 2d 300 (2019). See also Doe v.

Se. Pennsylvania Transp. Auth. (SEPTA), 72 F.3d 1133 (3d Cir. 1995). See Scheetz v. The

Morning Call, Inc., 946 F.2d 202 (3d Cir. 1991). See also Fadjo v. Coon, 633 F.2d 1172 (5th Cir.

1981). Also, in paragraphs 90-97 Plaintiff alleged that alleged HIV information at issue is within

an individual’s reasonable expectations of confidentiality, that this type of medical privacy is

fundamental or implicit in the concept of ordered liberty, Plaintiff had an individual interest in

avoiding disclosure of personal matters, the information disclosed was highly personal, and the

government had no basis for disclosure. Accordingly, Defendants assertion is incorrect as a

matter of law.




                                                                                                     4
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 5 of 12 PageID #:212




       Defendants then assert:

       “With respect to Plaintiff’s claim regarding substantive due process, Dkt. 1, ¶ 59,
       Plaintiff’s Complaint fails to allege sufficient facts evincing any action by the City that
       was arbitrary or wrongful.”

This assertion is also incorrect. Within the amended complaint Plaintiff alleged that the chief of

police posted a picture of Plaintiff, the name of Plaintiff, Date of Birth of Plaintiff, alleged

address of Plaintiff, and that the Plaintiff was HIV positive, on his personal social media account.

That in doing so the Chief of Police violated and disregarded multiple rules when doing so and

that this was done intentionally. Plaintiff also alleged that the information was posted on the wall

of property owned by the Defendant City and the City failed to remove it and allowed for others

to view the statement. These acts challenged do more than offend some fastidious squeamishness

or private sentimentalism, they shock the conscience, especially because the conduct was done

by the Chief of Police, the items were posted on the wall of property owned by the Defendant

City, the Defendant City and Police have no legitimate reason for such conduct, the personal

nature of the information disclosed, the failure to remove the information from the all, and again

the conduct was intentional.

       Defendants next assert:

       In this case, Plaintiff attempts to base his claim of equal protection on race, alleging the
       individuals in all the photos released were minorities despite white civilians also having
       been arrested by Evanston Police. Dkt. 22 ¶¶ 68-71; 161-67. However, Plaintiff fails to
       allege sufficient facts evincing any white civilians were similarly situated—that is
       Plaintiff fails to allege sufficient facts showing white civilians were persons of interest in
       Cook’s investigation. Plaintiff is similarly situated to the other men whose photographs
       were published; however, Plaintiff fails to plead sufficient facts showing the posting of
       his picture served to treat him differently and had no rational basis, nor does he plead any
       facts showing the picture posted was because of his race. Indeed, Plaintiff’s Complaint
       references a public statement made by Defendant Cook on February 21, 2020 wherein
       Cook stated the photographs were posted accidentally. Dkt. 22 ¶ 22; see also
       https://evanstonnow.com/story/public-safety/bill-smith/2020-02-21/84207/chief-
       accidentallysnapchats- photos-of-suspects. “[I]t is only the invidious discrimination, the
       wholly arbitrary act, which cannot stand consistently with the Fourteenth Amendment.”



                                                                                                     5
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 6 of 12 PageID #:213




       Frederickson, 943 F.3d at 1060 (quoting City of New Orleans v. Dukes, 427 U.S. 297,
       303-04 (1976). Plaintiff fails to allege any facts to support a plausible inference that his
       photograph was posted arbitrarily in an attempt to discriminate against him. Accordingly,
       his class of one equal protection claim must fail.

This assertion is also incorrect. First, “[a] class of one equal protection claim may be brought

where (1) the plaintiff alleges that he has been intentionally treated differently from others

similarly situated and (2) that there is no rational basis for the difference in treatment or the

cause of the differential treatment is a ‘totally illegitimate animus' toward the plaintiff by the

defendant. Lunini v. Grayeb, 395 F.3d 761, 768 (7th Cir. 2005), as amended on denial of reh'g

and reh'g en banc (Mar. 4, 2005). Plaintiff has alleged that Defendant Cook and the Defendant

City acted intentionally. See Paragraphs 176, 13, 37, 54, 59, 63, 84, 89, 137 of the amended

complaint. The Plaintiff also alleged he was treated different from others similarly situated.

Specifically, Plaintiff alleged that White arrestees/suspects were treated differently that black

arrestees/suspects in that black arrestees such as Defendant had their information published on

social media publicly, but white arrestees were not treated this way and did not have their

information shared. See Paragraphs 163, 164, 165, 166 of Plaintiff’s Amended Complaint.

Lastly, Plaintiff alleged no rational basis for the difference in treatment in paragraph in 165 of

the amended complaint.

       Defendants next assert that Defendant Cook is entitled to qualified immunity,

Specifically:

       “In this case, the right Plaintiff’s Complaint purports to assert is not clearly established.
       There is no statute, nor common law “factually similar to the one under review” that
       clearly establishes the publication of Plaintiff’s photograph, date of birth, address and the
       words “pending HIV” would be an obvious violation of his constitutional rights.”

This assertion is also untrue. Qualified immunity shields federal and state officials from money

damages unless a Plaintiff pleads facts showing (1) that the official violated a statutory or




                                                                                                     6
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 7 of 12 PageID #:214




constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged

conduct. See John K. Maciver Inst. for Pub. Policy, Inc. v. Schmitz, 885 F.3d 1004, 1015 (7th

Cir. 2018). Plaintiff plead facts showing that the official violated certain statutory or

constitutional rights in paragraphs 75, 76, 77, 78, 79, and 80 of the amended complaint. A review

of the complaint also shows the Plaintiffs have adequately alleged a violation of the

confidentiality or non-disclosure branch of the right to privacy, as recognized by the Supreme

Court in Whalen v. Roe. See Shirshekan v. Hurst, 669 F. Supp. 238, 242 (C.D. Ill. 1987). Paul v.

Davis, 424 U.S. 693, 712–13, 96 S. Ct. 1155, 1166, 47 L. Ed. 2d 405 (1976), Nixon v. Adm'r of

Gen. Services, 433 U.S. 425, 457, 97 S. Ct. 2777, 2797, 53 L. Ed. 2d 867 (1977). The Plaintiff

has also alleged conduct which is shocking of the conscience. Moreover, dismissal at this stage is

improper because Constitutional due process right to privacy cases necessarily require fact-

intensive and context-specific analyses. Shirshekan v. Hurst, 669 F. Supp. 238, 242 (C.D. Ill.

1987) Doe by & through Doe v. Boyertown Area Sch. Dist., 897 F.3d 518 (3d Cir. 2018), cert.

denied sub nom. Doe v. Boyertown Area Sch. Dist., 139 S. Ct. 2636, 204 L. Ed. 2d 300 (2019).

See also Doe v. Se. Pennsylvania Transp. Auth. (SEPTA), 72 F.3d 1133 (3d Cir. 1995). See

Scheetz v. The Morning Call, Inc., 946 F.2d 202 (3d Cir. 1991). See also Fadjo v. Coon, 633

F.2d 1172 (5th Cir. 1981) See also Shirshekan v. Hurst, 669 F. Supp. 238, 242 (C.D. Ill. 1987)

   C. THIS COURT SHOULD EXERCISE SUPPLEMENTAL JURISDICTION.

   Defendants next assert that “This Court should choose not to exercise supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §§ 1367(c)(3).” However, this

assertion is premature in that nothing has been dismissed by this court nor are there any valid

reasons for dismissal presented by Defendants. For the reasons set forth earlier and below, this

court should not dismiss any of the claims presented by Plaintiff.




                                                                                                       7
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 8 of 12 PageID #:215




   D. PLAINTIFF’S STATE LAW CLAIMS SHOULD NOT BE DISMISSED

Defendants next assert:

       In this case, the statement at issue is the posting of Plaintiff’s photograph, date of birth, and
       last known address with the words “pending HIV” written next to his name. Dkt. 1-1; 22-1.
       Plaintiff alleges this statement imputes Plaintiff is infected with a loathsome communicable
       disease. Dkt. 22, ¶¶ 99-100;109-110; Tuite, 224 Ill.2d at 501. However, in reviewing the
       plain meaning of the statement and the context in which it is alleged to have been made,
       it is clear results of an HIV test were pending, not that Plaintiff was, in fact, HIV positive.
       Dkt. 22-1; 1-1. Clearly, this is the more reasonable construction. Even if it could
       reasonably be construed that Plaintiff was HIV positive, the City is entitled to an innocent
       construction regarding these statements. Muzikowski, 322 F.3d at 925 (“If a statement is
       capable of two reasonable constructions, one defamatory and one innocent, the innocent
       one will prevail.”). Accordingly, Plaintiff cannot state a claim for defamation or
       defamation per se; consequently, these claims must be dismissed.

       However, the statement made to the public could not reasonably, without undue strain,

be interpreted as not being defamatory per se or as otherwise being innocent because the word

“test” or “results” or “pending test results” is not present in the statement. To get the full context

of a statement in order to determine whether the statement is defamatory per se, at the motion to

dismiss stage, courts must consider not only the complaint itself, but also documents attached to

the complaint, documents that are critical to the complaint and referred to in it, and information

that is subject to proper judicial notice. See Burlet v. Baldwin, 18 CV 05875, 2020 WL 1666455

(N.D. Ill. Apr. 3, 2020). The innocent construction rule does not require courts to strain to find

an unnatural innocent meaning for a statement when a defamatory meaning is far more

reasonable. Tirio v. Dalton, 2019 IL App (2d) 181019, ¶ 35, 144 N.E.3d 1261, 1274, appeal

allowed, 140 N.E.3d 259 (Ill. 2020). In so deciding, “courts must interpret the words ‘as they

appeared to have been used and according to the idea they were intended to convey to the

reasonable reader. ” Tuite, 224 Ill. 2d at 512, 310 Ill.Dec. 303, 866 N.E.2d at 127

(quoting Bryson, 174 Ill. 2d at 93, 220 Ill.Dec. 195, 672 N.E.2d at 1217). Maui Jim, Inc. v.

SmartBuy Guru Enterprises, 386 F. Supp. 3d 926, 943 (N.D. Ill. 2019).



                                                                                                      8
    Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 9 of 12 PageID #:216




       Reviewing the record, including the amended complaint, the exhibits, and the motion to

dismiss, it is clear the words “test” or “result”, “HIV test Pending”, or “Pending HIV test”, or

any mention of any HIV test is not present in the statement. See Docket Entry 1 exhibits 1-5 ,

See Docket Entry 23. Moreover, the word “Pending” is not in the same sentence as the word

“HIV”, is in smaller uncapitalized letters, is written horizontal, and is separate and distinct from

the word “HIV”. In fact, the word HIV is being written vertically, in upper case bold letters, and

next to Defendant’s image and name communicating the alleged HIV status of the Plaintiff.

Also, when compared to the other photos and information of other persons disclosed the word

pending can be related to the status custody of the Plaintiff or arrest or other police term, while

the word HIV clearly indicates or leads a reasonable person to believe Plaintiff is HIV positive.

The context is also important in that a Government body or police department issued this

statement and photo without any mention of HIV testing pending or explanation as to why the

statement was made or what context it was released for. It is also important to note the

Government could have written out Pending HIV test results next to the picture but did not

and the government had sufficient room to do so but did not. Also, the Defendant and the City

did not assert this interpretation at any time prior to filing this motion to dismiss and Defendant

Cook did not mention this in his public apology cited to in the Defendants’ motion by

Defendants. Given the plain words and the context, it’s clear the Defendants are asking the court

to put an undue strain on the meaning behind the statements by adding words and meanings that

don’t exist, such as “test” and “results” or “pending HIV test results”

       Moreover, when considering allegedly defamatory statements under the innocent

construction rule, courts must interpret the words “as they appeared to have been used and

according to the idea they intended to convey to the reasonable reader, they must not add new




                                                                                                       9
   Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 10 of 12 PageID #:217




word. “The rule “does not require courts to strain to find an unnatural innocent meaning for a

statement when a defamatory meaning is far more reasonable. [Citations Omitted] It also does

not require courts “to espouse a naïveté unwarranted under the circumstances.” Giant Screen

Sports v. Canadian Imperial Bank Of Commerce, 553 F.3d 527, 533 (7th Cir. 2009). The

defamatory statement did not contain the term “test”,” results”, or “pending HIV test results”.

The Defendants wish to argue that the plain meaning of the statement is that the results of an

HIV test were pending, not that Plaintiff was, in fact, HIV positive. However, again the word

“test” or “Results” was never present in the defamatory communication and such a construction

is not reasonable or allowed as a matter of a law. Again, the Courts will not strain to interpret

allegedly defamatory words in their mildest and most inoffensive sense in order to hold them

nonlibellous under the innocent construction rule.

        Defendants next assert:

        The City cannot be liable for any “injury caused by any action of its employees that is
        libelous or slanderous or for the provision of information either orally, in writing, by
        computer or any other electronic transmission, or in a book or other form of library
        material.” 745 ILCS 10/2-107

However, the plain language of section 2-107 protects municipalities from the actions of its

employees that are “libelous or slanderous or for the provision of information.” The critical

language is that, in order for the immunity to have application to the municipality, the

employees’ actions must be injurious. See Lyons Twp. ex rel. Kielczynski v. Vill. of Indian Head

Park, 2017 IL App (1st) 161574, ¶ 29, 84 N.E.3d 1118, 1127, as modified on denial of reh'g

(June 23, 2017). Plaintiff’s state law claims also allege that the City’s own actions were injurious

and are not all related to the provision of information or defamation. See Paragraphs 85, 26, 41,

80, 148, 156, 21, 26, 41. Also, not all of Plaintiff’s claims are subject to this statute since they are

other torts which are not covered by this section. As such, at this time of the proceeding it is not



                                                                                                     10
   Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 11 of 12 PageID #:218




clear whether section 2-107 protects Defendant city and this argument is premature, conclusory,

and should be asserted as an affirmative defense rather than part of the motion to dismiss.

       Defendant City next asserts:

               A local public entity is not liable for an injury resulting from an act or omission of
               its employee where the employee is not liable. 745 ILCS 10/2-109. Cook is
               immune from Plaintiff’s state law claims pursuant to 745 ILCS 10/2-2105;
               therefore, the City cannot be liable.

However, 745 ILCS 10/2-210 provides that:

“A public employee acting in the scope of his employment is not liable for an injury caused by
his negligent misrepresentation or the provision of information either orally, in writing, by
computer or any other electronic transmission, or in a book or other form of library material.

Plaintiffs have alleged that Defendant Cook acted intentionally, wantonly and willfully. Plaintiffs

are not required to articulate a more specific theory of wanton and willful behavior at this stage

of the litigation. Federal notice pleading merely requires that knowledge, intent, and other

conditions of the mind be averred generally. Fed.R.Civ.P. 9(b). See also Bennett v. Schmidt, 153

F.3d 516 (7th Cir.1998) (discussing generally the requirements of federal notice pleading). See

Carlson ex rel. Stuczynski v. Bremen High Sch. Dist. 228, 423 F. Supp. 2d 823, 830 (N.D. Ill.

2006). Accordingly, this assertion is also incorrect as matter of law, premature, conclusory, and

should be asserted as an affirmative defense within an answer.

       Defendants then asserts:

       “In an attempt to plead round Local Governmental Tort Immunity, Plaintiff’s Complaint
       alleges the City and Defendant Cook engaged in willful and wanton conduct. Dkt. 22, ¶
       174. However, Illinois does not recognize a private right of action for “willful and
       wanton conduct.” El-Uri v. City of Chicago, 186 F.Supp.2d 844, 850 (N.D. Ill 2002)
       (BUCKLO, J) (citing Ziarko v. Soo Line R. Co., 161 Ill.2d 267 (1994) (holding there is
       no independent tort of ‘willful and wanton conduct.”).”

However, while it is true there “is no separate and independent tort of willful and wanton

conduct .... It is regarded as an aggravated form of negligence.” Krywin v. Chicago Transit




                                                                                                  11
   Case: 1:20-cv-01323 Document #: 34 Filed: 07/13/20 Page 12 of 12 PageID #:219




Auth., 238 Ill.2d 215, 345 Ill.Dec. 1, 938 N.E.2d 440, 452 (2010). So to “recover damages based

upon a defendant's alleged negligence involving willful and wanton conduct,” a plaintiff must

still allege, and later prove, that the “defendant owed a duty to the plaintiff, that the defendant

breached the duty, and that the breach was the proximate cause of the plaintiff's injury.” Id. The

difference, however, is that the plaintiff must also “allege either a deliberate intention to harm or

an utter indifference to or conscious disregard for the welfare of the plaintiff.” Doe ex rel.

Ortega-Piron, 289 Ill.Dec. 642, 820 N.E.2d at 423. Doe v. Bd. of Educ. of City of Chicago, 19 C

00263, 2020 WL 1445638, at *14 (N.D. Ill. Mar. 24, 2020). Despite the improper caption

Plaintiff has plead the required elements mentioned above in the amended complaint.



Wherefore, the Defendants’ motion to dismiss must be denied as a matter of law and fact.




                                                       /S/ Ilia Usharovich
                                                       Ilia Usharovich
                                                       224 S. Milwaukee Ave Suite G
                                                       Wheeling, Illinois 60090
                                                       Telephone: 847-264-0435
                                                       Facsimile: 224-223-8079
                                                       Attorney Number: 6302193

                                                       One of the Attorneys for Plaintiff




                                                                                                      12
